DETAILED ACTION

Summary
This Office Action is in response to the Amendments to the Claims and Remarks filed September 17, 2021.
In view of the Amendments to the Claims filed September 17, 2021, the rejections of claims 1-12 under 35 U.S.C. 112(b) previously presented in the Office Action sent June 17, 2021 have been withdrawn.
In view of the Amendments to the Claims filed September 17, 2021, the rejections of claims 1-12 under 35 U.S.C. 103 previously presented in the Office Action sent June 17, 2021 have been substantially maintained and modified only in response to the Amendments to the Claims.
Claims 1-5 and 7-18 are currently pending. 

Claim Objections
Claims 13 and 13 are objected to because of the following informalities:  
There are two new claims 13 and 13.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, and 7-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Pub. No. 2012/0251869 A1), hereinafter referred to as Lee et al. 869’, in view of Jang et al. (U.S. Pub. No. 2016/0248063 A1) and Lee et al. (U.S. Pub. No. 2018/0006285 A1), hereinafter referred to as Lee et al. 285’.
With regard to claims 1, 2, 7, 16, and 17, Lee et al. 869’ discloses a separator for an electrochemical device which comprises: 
a porous substrate (1, Fig. 1 and see [0018]
a first porous coating layer disposed on one surface of the porous substrate (2 depicted in Fig. 1 as formed on one top surface of the cited porous substrate 1); and 
a second porous coating layer disposed on an opposite surface of the porous substrate (5 depicted in Fig. 1 as formed on another bottom surface of the cited porous substrate 1), wherein 
the first porous coating layer comprises inorganic particles and a first binder resin (as described in [0044] the cited first porous coating layer 2 includes inorganic particles and a first binder resin), 
the content of the first binder resin is 1-15 wt% based on 100 wt% of the first porous coating layer (as described in [0044] the cited first porous coating layer 2 can have a content of the cited first binder resin encompassing the 1-15 wt% range claimed and it would have been obvious to a person having ordinary skill in the art to have picked the content of the first binder resin at 1-15 wt% because Lee et al. 869’ teaches the range as an appropriate content of the cited first binder resin), 
the second porous coating layer comprises a filler containing at least one selected from the group consisting of organic fillers and inorganic fillers and a second binder resin (as described in [0044] the cited second porous coating layer 5 includes inorganic particles and a second binder resin; see [0036-0039]), and 
the content of the second binder resin is 25-40 wt% based on 100 wt% of the second porous coating layer (as described in [0044] the cited second porous coating layer 5 can have a content of the cited second binder resin encompassing 

Lee et al. 869’ teaches wherein the second binder is a swellable binder resin which undergoes volumetric swelling by absorbing an electrolyte (see [0042]).
Lee et al. 869’ does not teach wherein the second bind comprises PVdF-HFP.
However, Jang et al. teaches a separator (see Title) and teaches a binder resin can include PVdF-HFP (see [0026]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the PVdF-HFP binder material of Jang et al. for the second binder material of Lee et al. 869’ because the selection of a known material based on its intended use, in the instant case a binder for a separator of a battery, supports a prima facie obviousness determination (see MPEP 2144.07).
Lee et al. 869’, as modified by Jang et al. above, does not teach the PVdF-HFP has a HFP substitution degree of 10-30 wt% and 15 wt% or less.
However, Lee et al. 285’ teaches a separator for an electrochemical device (see Title) and teaches using PVdF-HFP binder resin which is can be 1-20 wt% (see [0049] reading on the claimed 10-30 wt% and 15 wt% or less because it includes values encompassing the entire range of 10-15%).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the PVdF-HFP binder resin of Lee et al. 285’ for 
With regard to claims 4 and 5, independent claim 1 is obvious over Lee et al. 869’ in view of Jang et al. and Lee et al. 285’ under 35 U.S.C. 103 as discussed above. 
Lee et al. 869’ does not specifically teach wherein the second binder resin has a volumetric swelling degree of 30-80% in the presence of an electrolyte.
However, the volumetric swelling degree is a result effective variable directly affecting the solubility and impregnation of the binder resin (see Lee et al. 869’ at [0042]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the volumetric swelling degree of the second binder resin of Lee et al. 869’, as modified above, and arrive at the claimed range for volumetric swelling degree through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing solubility and impregnation of the binder resin.
With regard to claim 8, independent claim 1 is obvious over Lee et al. 869’ in view of Jang et al. and Lee et al. 285’ under 35 U.S.C. 103 as discussed above. Lee et al. independent claim 1 is obvious over Lee et al. 869’ in view of Jang et al. and Lee et al. 285’ discloses wherein
the second porous coating layer has a thickness of 1-20 µm (see [0032]
With regard to claim 9, independent claim 1 is obvious over Lee et al. 869’ in view of Jang et al. and Lee et al. 285’ under 35 U.S.C. 103 as discussed above. Lee et al. 869’ discloses wherein
the porous substrate is a polymer sheet which includes a polyolefinic polymer material and has at least one type of pores selected from open pores and closed pores (see [0018] inherently having open or closed pores).
With regard to claim 10, Lee et al. 869’discloses a lithium secondary battery which comprises
a positive electrode (20, Fig. 1), 
a negative electrode (30, Fig. 1), 
a separator interposed between the positive electrode and the negative electrode (10 depicted in Fig. 1 as interposed between the cited positive electrode 20 and the cited negative electrode 30), and 
an electrolyte (see [0042]), wherein 
the separator is defined in claim 1 (recall rejection of claim 1 above) and 
is disposed in such a manner that the second porous coating layer of the separator faces the negative electrode (as depicted in Fig. 1, the cited second porous coating layer 5 faces the cited negative electrode 30).
With regard to claim 11, claim 10 is obvious over Lee et al. 869’ in view of Jang et al. and Lee et al. 285’ under 35 U.S.C. 103 as discussed above. Lee et al. 869’ discloses wherein
the negative electrode comprises lithium metal as a negative electrode active material (see [0052] “lithium metal secondary batteries”; see [0019]
With regard to claim 12, claim 10 is obvious over Lee et al. 869’ in view of Jang et al. and Lee et al. 285’ under 35 U.S.C. 103 as discussed above. Lee et al. 869’ discloses wherein
the electrolyte includes an organic solvent for an electrolyte and a lithium salt  (see [0054]).

Lee et al. 869’, as modified above, does not specifically teach wherein the PVdF-based binder resin, the cited PVdF-HFP binder resin, has a volumetric swelling degree of 5% or more in the presence of an electrolyte.
However, the volumetric swelling degree is a result effective variable directly affecting the solubility and impregnation of the binder resin (see Lee et al. 869’at [0042]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the volumetric swelling degree of the second binder resin of Lee et al. 869’, as modified above, and arrive at the claimed range for volumetric swelling degree through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing solubility and impregnation of the binder resin.
With regard to claims 13 and 13, independent claim 1 is obvious over Lee et al. 869’ in view of Jang et al. and Lee et al. 285’ under 35 U.S.C. 103 as discussed above. 
Lee et al. 869’, as modified above, does not disclose wherein the first porous coating layer has an average pore size of 20-1000 nm and 20 – 500 nm.
[0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the average pore size in the first porous coating layer of Lee et al. 869’, as modified above, and arrive at the claimed range for pore size through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the weight ratio of the inorganic particles and the binder polymer.
With regard to claims 14 and 18, independent claim 1 is obvious over Lee et al. 869’ in view of Jang et al. and Lee et al. 285’ under 35 U.S.C. 103 as discussed above. 
Lee et al. 869’, as modified above, does not disclose wherein the first porous coating layer has a porosity of 40-80% and the second porous coating layer has a porosity of 10-40%.
However, the porosity is a result effective variable directly affecting the weight ratio between the inorganic particles and the binder polymer (see Lee et al. 869’ at [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the porosity in the first porous coating layer and the porosity in the second porous coating layer of Lee et al. 869’, as modified above, and arrive at the claimed range for porosity of the first porous coating layer and porosity of the second porous coating layer through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the weight ratio of the inorganic particles and the binder polymer.
With regard to claim 15, independent claim 1 is obvious over Lee et al. 869’ in view of Jang et al. and Lee et al. 285’ under 35 U.S.C. 103 as discussed above. Lee et al. 869’ discloses wherein
the first porous coating layer has a thickness of 1.5 – 5.0 µm (see [0058] “4.2 µm”).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Pub. No. 2012/0251869 A1), hereinafter referred to as Lee et al. 869’, in view of Jang et al. (U.S. Pub. No. 2016/0248063 A1) and Lee et al. (U.S. Pub. No. 2018/0006285 A1), hereinafter referred to as Lee et al. 285’, as applied to claims 1, 2, 4, 5, and 7-18 above, and in further view of Yamashita (JP 2015088430).
With regard to claim 3, dependent claim 2 is obvious over Lee et al. 869’ in view of Jang et al. and Lee et al. 825’ under 35 U.S.C. 103 as discussed above. 
Lee et al. 869’ does not specifically teach wherein the porous particle comprises a material such as zeolite.
However, Yamashita teaches a separator (see Title) and teaches inorganic particles can include zeolite (see [0040-0041]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the zeolite material suggested by Yamashita for the inorganic particles of Lee et al. 869’ because the selection of a known material based on its suitability for its intended use, in the instant case an inorganic particle material for a separator in a battery, supports a prima facie obviousness determination (see MPEP 2144.07).

Response to Arguments
Applicant's arguments filed September 17, 2021 have been fully considered but they are not persuasive.
Applicant notes the newly added claimed limitations are not found within the previously cited prior art references. However, this argument is addressed in the rejections of the claims above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        November 19, 2021